€ 3:18-gy-00235 Document 88 Filed 06/18/19 Page 1 of 2 PagelD #: 680
0 > J El L “Ae Post Office Box 320

Huntington, WV 25708
= Telephone: 304.525.5700
LAW | MEDIATION? Facsimile: 304.525.5701

Donald B. O’Deil
dodeil@odellmediation.com

 

June 17, 2019 Emer
File No: 19-026

JUN 1 8 2619

 

 

 

 

 

Rory L. Perry, II, Clerk

United States District Court
Southern District of West Virginia
Sidney L. Christie Federal Building
845 Fifth Avenue, Room 101
Huntington, WV 25701

Re: Alicia Gonzales v. Marshall University Board of Governors
In the United States District Court for the Southern District of West Virginia
Civil Action No.: 3:18-cv-00235

Dear Mr. Perry:

As you may know, the parties contacted me and requested that I mediate the above-
referenced matter pending before Judge Chambers and scheduled for trial on August 6, 2019.
Pursuant to LR Civ P 16.6.8, I submit the following report.

On June 3, 2019, a mediation session was conducted. The parties negotiated openly and
knowledgeably about the case. These negotiations and subsequent discussions have resulted in
progress toward settlement; however, the parties have yet to reach a resolution.

I am pleased to be of service to the parties, counsel and the Court and plan to remain
involved as the mediator for purposes of the possibility of future negotiations. Should you or
Judge Chambers have any questions regarding mediation efforts to date, please do not hesitate to
contact me.

 

DBO:tge

ce: The Honorable Robert C. Chambers
Sidney L. Christie Federal Building, 2"4 Floor
845 Fifth Avenue
Huntington, WV 25701-2014

CASCANS\WAI9-026\19-026 CLERK.DOCX
Case Fe gyo02ss Document 88 Filed 06/18/19 Page 2 of 2 PagelD #: 681

O’DELL 4°

LAW | MEDIATION2

Rory L. Perry, I, Clerk
June 17, 2019
Page 2

cc: Amy C. Crossan, Esquire
BOUCHILLON, CROSSAN & COLBURN, LC
731 Fifth Avenue
Huntington, WV 25701

Jonathan M. Gesk, Esquire
GESK & MORITZ, LLC
14 E. Main Street
Carnegie, PA 15106

Perry W. Oxley, Esquire
OXLEY RICH SAMMONS
P.O. Box 1704

Huntington, WV 25718

C:ASCANS\A\19-026\19-026 CLERK.DOCX

 
